DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. Regarding the rejection of claim 17 under 35 U.S.C. 112(a), applicant argues par.48 provides support for the arm being attachable or attached to a first of the plurality of separate and distinct chain segments without a tissue anchor. Applicant argues par.48 discloses attachment unit 350 has an interior hole which can receive a tissue anchor or an attachment of an arm therefore the specification describes an arm that attaches with the chain segment without a tissue anchor. This is not persuasive because the chain segment which receives the attachment unit 350 (not a chain segment itself) discussed in par.48 has hole 346 for a tissue anchor (see figs. 43a-43b). Therefore even if the attachment unit 350 has an attachment of an arm instead of a tissue anchor as applicant argues, the chain segment itself which receives the attachment unit 350 has a further hole 346 for a tissue anchor. Therefore, the examiner maintains there is no support for an arm being attachable or attached to a chain segment without a tissue anchor.
	Regarding Kutzik, applicant argues Kutzik discloses tissue anchors 24 that protrude from the chain segments in the longitudinal direction within the catheter as shown in fig.7 of Kutzik which is different from the claims which require the anchor protrudes in a direction different from the longitudinal direction. This is not persuasive because the claims do specify that the longitudinal direction is a longitudinal direction of a catheter. The claims instead define the longitudinal direction to be a direction in which interlinked segments form a chain. For instance, claim 1 recites “to form a chain extending in a longitudinal direction”. Therefore, the examiner considers the direction around the chain 
Applicant further argues Kutzik fails to disclose a plurality of separate and distinct chain segments that are articulable relative to each other by joints and discusses subunits 502 and implant 520. Arguments regarding the embodiment of figs. 9A-9J are persuasive, however, the embodiments of figs. 1A-3B were also applied. In the embodiment of fig. 2A-2B, for example, segments 132, 152, and 132 are articulable relative to each other by joints 150 which are disclosed as being a hinge (par.65). Therefore, the rejection is maintained since Kutzik specifically discloses separate and distinct chain segments 132, 152, and 132 that are articulable relative to each other by joints 150.
Regarding Shaolian, applicant argues based on the plain meanings of “separate”, “distinct”, and “chain” the broadest reasonable interpretation of “separate and distinct chain segments” cannot include chain segments that are not apart, not existing independently, etc. The examiner mostly agrees with applicant’s interpretation of “separate and distinct chain segments”, however, since the claims also require that the segments are “interlinked”, the interpretation of “kept apart” is not appropriate. The examiner interprets separate and distinct chain segments to exclude a single piece. Applicant argues the different regions 102 in Shaolian do not exist independently from the biasing elements 103, and are therefore not separate and distinct. The examiner agrees with applicant’s analysis regarding regions 102 and biasing elements 103 of figs. 1A-1B of Shaolian. However, Shaolian further discloses segment 106 separate, individual segments. The segments 302 may be coupled together by stepped connectors 330a, 330b (collectively 330) in the annular operable geometry”. It is clear that in this embodiment the segments are separate and distinct from each other.
Regarding the rejection of claim 21 under 35 U.S.C. 102(a)(1) as being anticipated by Siegal applicant argues the claim has been amended to recite that the chain segment is anchorable to cardiac valve tissue while Siegal is directed to a vertebral implant. This argument is persuasive in light of the amendments and the rejection is withdrawn. The examiner notes that claim 21 was also rejected under 35 U.S.C. 102(a)(1) as being anticipated by both Kutzik and Shaolian. Claim 21 does not require a plurality of separate and distinct chain segments and does not require an anchor protruding from the chain segment in a direction different from a longitudinal direction. Therefore the arguments addressed above are not applicable to claim 21 even as amended and the rejections are maintained since the anchors of both Kutzik and Shaolian are capable of (and intended to) being anchored to cardiac valve tissue.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 requires that the arm is attachable/attached to a first of said plurality of separate chain segments without a tissue anchor. There is no support for the arm being attachable/attached to a first chain segment without a tissue anchor. This feature is not mentioned in the specification and the figures show each of the chain segments connected to arms having tissue anchors.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said first chain segments" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this refers to the at least one first chain 
Claim 13 recites the limitation "said ring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 14-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutzik et al. 2018/0008409 (hereafter referred to as Kutzik).
Regarding claim 1, Kutzik discloses a partial annulus anchor for transcatheter cardiac valve treatment (two chain segments are a partial annuloplasty anchor; also the anchors only engage parts of the annulus and the device of Kutzik may therefore be considered a partial annuloplasty anchor; note claim 15 of the application states “said partial annulus anchor has a closed ring shape” therefore it is clear that applicant considers even a closed ring to be a partial annulus anchor) comprising a plurality of separate and distinct chain segments 132, 152, and 132 serially interlinked and articulable relative to each other by joints 150 (par.66 discloses 152 is “articulatably coupled to struts 132” via a hinge 150) to form a chain 122 extending in a longitudinal direction (the longitudinal direction is considered the direction in which the chains are serially interlinked around the chain as shown in fig. 2A), the chain having a delivery configuration that is substantially elongated (the chain is elongated in the catheter; figs.1A and 7) and a deployment configuration that is curved (figs. 1B-2A), and at least one attached 
Regarding claim 2, see figs. 2A-2B for helical spiral tissue anchors.
Regarding claim 3, because the tissue anchors of Kutzik are helical spirals, the anchors are capable of being locked in a longitudinally compressed state in the chain segment.
Regarding claim 4, chain segments 32, 132 joined by nuts 42, 142 are rotatable in one plane only as shown by the change in angle alpha 1 in figs. 1C-1D which shows how the ring expands. The partial annulus anchor comprises a ring shape (fig. 1A-1D). Also see figs. 2A-2B which show joint segments 150 being rotatable in one plane only and rigid in a transverse direction. 
Regarding claim 5, see figs. 2A-2B for an adjustable chain length that is adjustable by at least two adjacent chain segments 132 that are arranged to foreshorten relative to each other (they foreshorten as the nut 142 is moved downward; see pars.59 and 62). Note that line 3 recites “and/or” therefore the limitations after “or” are not required by the claim. The partial annulus anchor comprises an annuloplasty ring (fig.1B and 2A).

Regarding claims 8 and 9, the tissue anchor’s location between struts 132 and 132 (fig.2A) prevents the struts of the chain segment and adjacent chain segments from being foreshortened. The stop is removed upon threading the anchor into the annulus tissue.
Regarding claim 10, see par.60 for spring elements (considered portions of 32, 132) automatically expanding to a first radius of curvature after the device is deployed. 
Regarding claim 11, see figs.1C-1D and par.60 for adjusting the curvature by actuating adjustment elements 42.
Regarding claims 12 and 14, the lockable arms may be considered arms 132a which cooperate with adjustment elements 142 to assist in stabilizing the ring at the annulus (figs.2A-2B). Arms 132a are lockable to each other via elements 142.
Regarding claim 15, see figs.1A-2B for a closed ring shape.
Regarding claim 16, the ring of Kutzik is capable of connecting to leaflet tissue via an arm to limit movement of the leaflet tissue. Note that the arm is not positively claimed, and because the claim uses “and/or” the cardiac assist device and valve replacement or repair unit are not required by the claim.
Regarding claim 17, Kutzik discloses a medical implantable device for anchoring at cardiac valve tissue, comprising a plurality of separate and distinct chain segments 132, 152, and 132 (fig.2A) serially interlinked and articulable relative to each other by joints 150 to form 5a chain 122 extending in a longitudinal direction (the longitudinal direction is considered the direction in which the chains are serially interlinked around the chain as shown in fig. 2A), the chain having a substantially elongate delivery configuration (the chain is elongated in the catheter; figs.1A and 7) and a curved deployment configuration (figs. 1B-2A), and one arm 132a (fig.2A), the arm being attached to a first chain segment 
Regarding claim 21, figs. 2A and 2B of Kutzik show a chain segment 132 including one arm 152, the arm is attached to the chain segment, the chain segment has a longitudinal extension (see the portion extending at the hinge 150) wherein the arm is arranged along the longitudinal extension in a first configuration (fig.2B center) and arranged to extend radially inwards from the chain segment in a second configuration (right/left arrangement of fig.2B) such that the chain segment is capable of being anchored via tissue anchor 124 to cardiac valve tissue (par.63).
Regarding claim 22, Kutzik discloses an annulus anchor for transcatheter cardiac valve treatment, the annulus anchor comprising a plurality of separate and distinct chain segments 132, 152, and 132 (fig.2A) serially interlinked and articulable relative to each other to form a chain extending in a longitudinal direction (the longitudinal direction is considered the direction in which the chains are serially interlinked around the chain as shown in fig. 2A), in a substantially elongate delivery configuration (the chain is elongated in the catheter; figs.1A and 7) and a curved deployment configuration (figs.1B-2A), at least a first chain segment 152 of the plurality of separate and distinct . 
Claims 1-3, 5-7, 11-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaolian et al. 2013/0226289 (hereafter referred to as Shaolian).
Regarding claim 1, Shaolian discloses a partial annulus anchor 100, 200, 300 for transcatheter cardiac valve treatment (figs. 8A-9D), comprising a plurality of separate and distinct chain segments 101 and 106 (figs. 1A-1B; 106 is separate and distinct from the chain segment 101 as shown in figs.15A-15C), or 201 and 206 (figs. 2A-2B), or 302a, 302b, 302c (separated by 330a, 330b, and 306; par.82 specifically states regions 302 may be “separate, individual segments” and may be “coupled together by stepped connectors”) serially interlinked and articulable relative to each other by joints, which may be considered joints between 101 and 106 or 201 and 206 as shown in figs. 15A-15C, or may be considered 330a, 330b, and 306, to form a chain 100, 200, 300 (figs. 1A-3B; figs. 8A-9D show that the segments must be articulated or flexibly joined to each other in order for them to form a curved shape) extending in a longitudinal direction (considered a long axis of the anchor which extends around the ring in a curved configuration; figs. 1A-3B), the chain having a delivery configuration that is substantially elongated (fig.9A) and a deployment configuration that is curved (figs. 1A-3B), and at least one attached tissue anchor 104, 204, 304, coupled with at least a first chain segment of the plurality of separate and 
Regarding claim 2, see par.60 which discloses the anchors can be helical.
Regarding claim 3, see fig.6A which shows the anchors longitudinally compressed.
Regarding claims 5 and 6, see at least figs. 3A and 3B which show sections 302a and 302c foreshortening relative to each other and sections 302b and 302c foreshortening relative to each other. This foreshortening also adjusts the curvature and the sections can be adjusted differently at the different locations. The partial annulus anchor comprises an annuloplasty ring (figs. 3A and 3B).
Regarding claim 7, see figs. 3A-4B for locking element 330. The stepped surface provides non-reversible foreshortening of a total length of the adjacent chain segments.
Regarding claim 11, see figs. 3A-3B as well as step 1828 in fig.18.
Regarding claims 12-14, see lockable arms 1202a-c in figs. 12A-12C as well as par.115. The arms are pivotable in a direction of a center of the ring because they pivot out of the catheter 1252. The arms are attached/locked by locking unit 1204. At least part of the ring shape is locked where the arm is connected with the ring.
Regarding claim 15, see figs. 3A-3B for a closed ring shape.
Regarding claim 16, the rings of Shaolian are capable of connecting to leaflet tissue via an arm to limit movement of the leaflet tissue. Note that the arm is not positively claimed, and because the claim 
Regarding claim 17, Shaolian discloses a medical implantable device for anchoring at cardiac valve tissue, comprising a plurality of separate and distinct chain segments 101 and 106 serially interlinked and articulable relative to each other by joints 1506 and 1508 (figs. 15A-15C; pars. 62 and 132) 5to form a chain 100 extending in a longitudinal direction (the long axis of the chain which extends around the chain), the chain having a substantially elongate delivery configuration (fig.9A) and a curved deployment configuration (figs. 1A-1B), and one arm 1202c (see fig.12B), the arm being attachable to a first chain segment 106 of the plurality of separate chain segments without a tissue anchor (106 does not have a tissue anchor; see figs. 1A, 1B, and 12B for attachment to the ring closure lock which is a segment from the plurality of chain segments). Shaolian further discloses at least one of the chain segments includes at least one attached tissue anchor 104, the tissue anchor being movably arranged in a direction different from the longitudinal direction at least partly within the chain segment in the delivery configuration (figs. 6A-6B) and arranged to protrude from the chain segment in a direction different from the longitudinal direction in the deployment configuration to anchor with cardiac tissue (figs. 1A and 1B).
Regarding claim 21, Shaolian discloses a chain segment (segment of chain comprising 108 in fig.9C) for a medical implant, including one arm 916, the arm being attached to the chain segment, the chain segment having a longitudinal extension and the arm being arranged along the longitudinal extension in a first configuration (fig.9C) and arranged extending radially inwards from the chain segment in a second configuration (fig. 9D; 916 is positioned on the inner radius of the chain segment and is therefore considered to be extending radially inwards) such that the chain segment is capable of being anchorable to cardiac valve tissue (the chain segment is capable of being anchored via the anchors 104 shown for example in figs. 6A-6B).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kutzik as applied to claim 5 above, and further in view of Lashinski et al. 2016/0235526 (hereafter referred to as Lashinski). Kutzik discloses the invention substantially as claimed and as discussed above. Kutzik further discloses that .
Lashinski teaches an annuloplasty ring, in the same field of endeavor, wherein a small tab may engage a ratchet surface for the purpose of holding the locking element 144 from moving proximally but allowing the locking element 144 to be farther advanced if necessary (par.139; fig.14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tab and ratchet surface as taught by Lashinski on the chain segments and locking element of Kutzik in order to prevent the locking element from moving proximally while allowing the locking element to be farther advanced as needed. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shaolian as applied to claim 1 above, and further in view of Webler et al. 2008/0125860 (hereafter referred to as Webler). Shaolian discloses the invention substantially as claimed and as discussed above but does not disclose that the ring is connected to a cardiac assist device to support movement of the cardiac valve, or that the ring is connected to a cardiac valve replacement or repair unit via an arm (these are positively claimed alternatives and the rejection is applied to show the features are known).
Webler teaches an annuloplasty ring, in the same field of endeavor, wherein the ring 4010 is connected to a cardiac assist device 4020 for the purpose of modifying the coaptation of a valve, to address problems of prolapse, billowing, and flail (figs.40-41; par.208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the cardiac assist device taught by Webler to the annuloplasty ring of Shaolian in order to prevent problems of leaflet prolapse, billowing, and flail.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774